Citation Nr: 0936983	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  08-23 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury with migraine headaches.  

2.  Entitlement to service connection for Crohn's disease.  

3.  Entitlement to service connection for chronic bronchitis 
with a history of bronchial pneumonia.  

4.  Entitlement to service connection for asthma, to include 
as secondary to chronic bronchitis with history of pneumonia.  


REPRESENTATION

Appellant represented by:	Michael Knollmeyer, Attorney 
at Law



WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1978 to July 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in Little 
Rock, Arkansas, denying the Veteran's claims for service 
connection.  

The Veteran requested and was afforded a Videoconference 
hearing before the undersigned Veterans Law Judge, sitting in 
Washington, DC, in February 2009.  A written transcript of 
this hearing has been prepared and incorporated into the 
evidence of record.  

The issues of entitlement to service connection for chronic 
bronchitis and for asthma are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.





	
FINDINGS OF FACT

1.  The preponderance of the evidence of record demonstrates 
that the Veteran's migraine headaches are not related to his 
military service, to include his in-service head injury.  

2.  The preponderance of the evidence of record demonstrates 
that the Veteran's Crohn's disease did not manifest during, 
or as a result of, his military service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for residuals of a head injury with migraine 
headaches have not been met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2008).  

2.  The criteria for establishing entitlement to service 
connection for Crohn's disease have not been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in April 2006 and July 2006 that fully 
addressed all notice elements and were sent prior to the 
initial RO decision in this matter.  The letters informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The July 2006 letter also provided the Veteran with the 
Dingess requirements (specifically, how disability ratings 
and effective dates are assigned).  Dingess/Hartman, 19 Vet. 
App. at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service. 

In this case, no examination is necessary in order to 
adjudicate the claim of entitlement to service connection for 
Crohn's disease because there is no evidence to satisfy the 
second McLendon criteria discussed above.  Specifically, 
there is no evidence of an in-service disease or injury.  
Therefore, a medical examination would serve no useful 
purpose in this case, since the requirement of an in-service 
disease or injury to establish a service connection claim 
cannot be met upon additional examination.  The Veteran was 
not prejudiced by the lack of VA examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received a VA medical 
examination for his headaches in July 2006, and VA has 
obtained these records as well as the records of the 
Veteran's outpatient treatment with VA.  Copies of the 
Veteran's private medical records have also been incorporated 
into the evidence of record.  Significantly, neither the 
Veteran nor his representative has identified any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  


Residuals of a Head Injury with Migraines

The Veteran contends that he is entitled to service 
connection for the residuals of a head injury he suffered 
during military service.  Specifically, the Veteran contends 
that he has suffered from headaches ever since this time.  
Upon review of the evidence of record, however, the Board 
finds that the preponderance of the evidence demonstrates 
that the Veteran's headaches are not related to his military 
service.  As such, service connection is not warranted.  

The Veteran's service treatment records establish that the 
Veteran was treated for a head injury during his military 
service.  A June 1978 treatment record notes that the Veteran 
was treated for a laceration on the left side of his forehead 
as a result of a bottle that was thrown at him three days 
earlier.  The Veteran received stitches at the emergency room 
at the time of the incident.  The Veteran reported having 
occasional mild headaches three days after the incident.  
Tylenol was prescribed at this time and there are no records 
of additional treatment.  A skull series performed at this 
time was interpreted to be normal.  According to the 
Veteran's July 1978 discharge examination, the Veteran's 
head, face, neck and scalp were normal at the time of 
separation.  A one-inch scar was noted on the Veteran's 
forehead, but there was no mention of chronic headaches upon 
discharge.  Therefore, the record suggests that the Veteran's 
in-service complaints were acute, and that he did not suffer 
from any chronic residuals as a result of his in-service head 
injury.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

In the present case, there is no post-service medical 
evidence of a headache disorder.  The record does not suggest 
that the Veteran has sought treatment for a headache disorder 
at any time since his separation from military service.  
Therefore, the medical evidence of record does not suggest 
that the Veteran has suffered from a chronic condition since 
his separation from military service.  

The Veteran was afforded a VA neurologic examination in July 
2006 for his headaches.  This is the first medical evidence 
relating to headaches.  The examiner noted that the evidence 
of record demonstrated that the Veteran had a head injury 
that resulted from a bottle being thrown at his head.  When 
asked about his current headache complaints, the Veteran 
reported that they began in about 1982.  The headaches were 
described as being right-sided with photophobia and 
phonophobia.  The Veteran reported that he used to treat his 
headaches with ibuprofen, but he developed ulcers and now 
treats them with Tylenol.  The examiner concluded that the 
Veteran's headaches were most consistent with migraine 
headaches and concluded that it was less likely than not that 
his in-service head injury had anything to do with the 
present headaches.  The examiner noted that there is usually 
an underlying tendency to get migraine headaches, and that 
while a head injury can be a factor triggering migraines, the 
headaches normally start soon after the injury.  The examiner 
concluded that the delay in this case made it less likely 
than not that there was a relationship.  

The record also contains a private letter prepared by a 
physician with the initial J.S. and dated September 2008.  
According to Dr. S, the Veteran suffered head trauma in June 
1978.  Dr. S concluded that it was possible that the 
Veteran's head injury could have resulted in headaches.  
However, Dr. S stressed that there was no way he could offer 
an opinion linking this injury to the Veteran's current 
headaches with any degree of medical certainty.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for headaches, 
to include as secondary to his in-service head injury.  The 
July 2006 VA examiner concluded that it was less likely than 
not that there was a nexus between the Veteran's headaches 
and his in-service head injury.  Likewise, the private 
opinion of Dr. S from September 2008 noted that no 
etiological opinion could be offered with any degree of 
medical certainty, indicating that any opinion as to a 
relationship would require speculation.  Therefore, the 
preponderance of the evidence suggests that the Veteran's 
headaches are not related to his 1978 head injury.  

The preponderance of the evidence also demonstrates that the 
Veteran's headaches are not otherwise related to his military 
service.  The evidence does not demonstrate that the Veteran 
suffered from a chronic headache disability during military 
service, or within one-year of his separation from active 
duty.  In fact, the first complaint of headaches in the 
record is the Veteran's February 2006 claim.  This is 
approximately 28 years after the Veteran's separation from 
active duty.  When considering whether or not to grant a 
claim for service connection, the Board may take into 
consideration the passage of a lengthy period of time in 
which the Veteran did not complain of the disorder at issue.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence).  
In this case, the absence of any medical evidence of 
treatment for a chronic headache disorder for approximately 
28 years after separation from service tends to establish 
that the Veteran has not suffered from chronic symptoms 
relating to this disorder since his separation from active 
duty.

The Board recognizes that the September 2008 letter prepared 
by Dr. S indicates that the Veteran reported being encouraged 
not to file a claim for disability benefits at the time of 
his separation from active duty.  Without offering any 
opinion as to the validity of this assertion, it does not 
provide support for the Veteran's overall claim.  Even if the 
Veteran chose not to file a disability claim, this does not 
explain the complete absence of medical evidence regarding 
headaches for nearly three decades.  Therefore, the fact that 
the Veteran believes he was discouraged from filing a claim 
for benefits does not compensate for the absence of any 
medical treatment.  

Finally, the Board has considered the testimony provided by 
the Veteran and his brother during the February 2009 hearing.  
The Veteran testified that he had headaches all along after 
his head injury, but they weren't severe enough to seek 
medical treatment until around 1980.  The Veteran's brother 
also testified that the headaches began within a couple years 
of the head injury.  The Board notes that the Veteran is 
certainly competent to testify to matters not requiring 
medical expertise, such as headaches.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, as a 
layperson, the Veteran is not competent to provide a complex 
medical opinion, such as relating these headaches to a 
specific head injury.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  Therefore, the Veteran's opinion linking these 
headaches to an in-service head injury is not a competent 
etiological opinion.  

Additionally, the contentions provided by the Veteran are not 
supported by the evidence of record.  The record contains no 
medical treatment for a headache condition since military 
service.  The Veteran also indicated in his original claim of 
February 2006 that he had received no medical treatment for a 
headache disorder since his military service in June 1978.  
Therefore, the earlier evidence of record contradicts the 
Veteran's contention that he began seeking medical treatment 
for headaches in 1980.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for residuals of a head injury, to 
include migraine headaches, must be denied.

Crohn's Disease

The Veteran contends that he is entitled to service 
connection for Crohn's disease.  However, the evidence of 
record does not suggest that the Veteran suffered from this 
condition during his military service, or that it is 
otherwise related to his military service.  As such, service 
connection is not warranted.  

The Veteran's service treatment records do not reflect that 
the Veteran suffered from Crohn's disease or any other 
digestive disorder during his military service.  A January 
1978 treatment record does indicate that the Veteran had 
nausea and vomiting, in addition to numerous other symptoms.  
However, this was related to pneumonia and not a digestive 
disorder.  According to the Veteran's July 1978 discharge 
examination, his abdomen and viscera were normal at the time 
of separation.  No defects and diagnoses were listed at this 
time.  

As noted in the previous section, when there is no evidence 
of a chronic condition during service, or during an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  However, medical evidence 
must relate this chronic symptomatology to the Veteran's 
present condition.  See id.  

The post-service treatment records do not demonstrate that 
the Veteran has suffered from a chronic condition of the 
stomach since his discharge from military service in 1978.  
According to a November 1995 private treatment record, the 
Veteran had a history of Crohn's colitis.  It was noted that 
this condition was first diagnosed approximately 5 to 6 years 
earlier when the Veteran lived in California.  A colonoscopy 
with biopsy was performed in December 1995, and the Veteran 
was diagnosed with a history of Crohn's colitis that was 
presently asymptomatic.  

An esophagogastroduodenoscopy was performed in December 1997, 
revealing several shallow ulcerations of the esophagus.  A 
colonoscopy was also performed, and it was noted that there 
was no evidence of active Crohn's disease at this time.  The 
Veteran was complaining of rectal bleeding, but this was 
associated with internal hemorrhoids that were visible upon 
examination.  The Veteran was also diagnosed with 
gastroesophageal reflux disease (GERD) at this time.  The 
Veteran was again diagnosed with GERD in February 1998, but 
it was again noted that there was no evidence of Crohn's 
disease at this time.  

A colonoscopy with biopsy was again performed in June 2000.  
The Veteran was seen with complaints of rectal bleeding and 
lower abdominal cramping.  The colonoscopy revealed some 
external hemorrhoids and an isolated area of the sigmoid 
colon with mild erythema and edema.  The examiner concluded 
that the Veteran had rectal bleeding, possibly secondary to 
hemorrhoids.  It was also noted that he had changes that were 
consistent with recurrent Crohn's disease.  Diagnoses of 
Crohn's colitis and GERD were assigned in January 2001.  
Crohn's disease was also diagnosed during an April 2006 
colonoscopy.  

The above evidence demonstrates that the Veteran has a 
current diagnosis of Crohn's disease that was originally 
diagnosed around 1989 or 1990.  However, a current diagnosis 
is only one factor necessary for a grant of service 
connection.  There must also be evidence of incurrence or 
aggravation of a disease or injury in service (established by 
lay or medical evidence) and of a nexus between the in-
service injury or disease and the current disability 
(established by medical evidence).  See generally, Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom.; 
Epps v. West, 18 S.Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

The Veteran's service treatment records do not suggest that 
the Veteran suffered a disease or injury of the digestive 
system during his military service.  Likewise, the extensive 
medical evidence outlined above does not suggest that the 
Veteran's Crohn's disease has existed since military service, 
or, that it is otherwise related to his military service.  As 
such, service connection is not warranted.  

The Veteran has also argued that his Crohn's disease is 
secondary to medication he has taken to treat his headache 
condition.  Service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
However, as discussed in the previous section, service 
connection for a headache disorder is not warranted.  
Therefore, service connection on a secondary basis is not 
permitted.  

The Board recognizes that the Veteran testified in his 
February 2009 hearing that his stomach problems became really 
bad around 1984.  While the evidence of record suggests that 
the Veteran was diagnosed with Crohn's disease around 1989 or 
1990, this discrepancy is not significant.  A diagnosis of 
Crohn's disease in 1984 would still be some 6 years after the 
Veteran's separation from military service.  With no evidence 
of an in-service disease or injury, and no evidence linking 
the Veteran's diagnosis to military service, service 
connection would not be warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for Crohn's disease, to include as 
secondary to medication taken for a headache disorder, must 
be denied.  


ORDER

Entitlement to service connection for residuals of a head 
injury with migraine headaches is denied.  

Entitlement to service connection for Crohn's disease is 
denied.  


REMAND

Chronic Bronchitis with a History of Bronchial Pneumonia

The Veteran was provided a VA respiratory examination in July 
2006.  The examination request specifically asked the 
provider to indicate whether it was as likely as not that the 
Veteran's current complaints were related to his military 
service.  The examiner noted that the Veteran had an acute 
episode of bronchitis during military service with pneumonia 
in 1978.  It was also noted that the Veteran had suffered 
from recurrent bronchitis since this time.  However, the 
examiner did not provide the requested medical opinion.  As 
such, the Veteran should be afforded a new VA examination in 
which an opinion as to etiology is provided.  


Asthma, as Secondary to Chronic Bronchitis

The Veteran also contends that he is entitled to service 
connection for asthma to include as secondary to his chronic 
bronchitis with history of bronchial pneumonia.  Service 
connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Therefore, the Veteran's eligibility for secondary 
service connection is contingent on the outcome of his claim 
of service connection for chronic bronchitis.  

The Board, therefore, finds that the claim for secondary 
service connection is inextricably intertwined with the 
chronic bronchitis claim at issue.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered).  As such, the Board defers ruling on 
this matter until after the mandates of the Remand have been 
completed.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided the 
opportunity to submit any additional 
medical evidence in support of his claim, 
to include the records from Kaiser 
Permanente which the Veteran's 
representative stated would be submitted 
to VA during the February 2009 hearing.  
If any additional evidence is received, it 
should be incorporated into the evidence 
of record.  

2. Once the above steps have been 
completed, the Veteran should be scheduled 
for a new VA respiratory examination.  The 
Veteran's claims file must be made 
available for review by the examiner, and 
this fact should be mentioned by the VA 
examiner in the report.  The examiner 
should conclude whether the Veteran has 
any current respiratory disorders, to 
include chronic bronchitis and asthma.  If 
any disorders are diagnosed, the examiner 
must provide an opinion as to whether it 
is at least as likely as not that either 
condition is related to the Veteran's 
military service.  A complete rationale 
for any opinion offered must be provided.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


